Citation Nr: 1427210	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  99-00 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a chronic cough, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for shortness of breath, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from April 1990 to August 1990 and from December 1990 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 1996 and August 1997 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, and St. Louis, Missouri.  Jurisdiction over the claims file is held by the St. Louis RO.

In February 1998, the Veteran testified before a hearing officer at the RO.  A transcript of the hearing is of record.  In substantive appeals dated August 1998 and November 1998, the Veteran requested to appear before a hearing conducted by a Veterans Law Judge at the RO and at the Board's Central Office in Washington, D.C. The Veteran was contacted in a December 2006 letter and asked to clarify her request for a hearing before the Board.  No response to this letter was received and the 1998 requests for a hearing are considered withdrawn.

In June 2000, July 2003, December 2007, March 2009, and September 2010, the Board remanded the case for further action by the originating agency.  In June 2012, the Board denied the benefits sought on appeal.  The appellant appealed the Board's June 2012 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2013, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.   The Court issued an order in January 2014, granting the Joint Motion, and returned the case to the Board.



In a June 2013 statement, the Veteran stated that she wished to file a claim for all benefits that she may be entitled to including dependency for a school age child (18-23).  She submitted evidence indicating her daughter is enrolled in college.  The Veteran has been entitled to TDIU since December 20, 2007.  The Veteran's claim can be construed a claim for entitlement to basic eligibility to Dependent's Educational Assistance (DEA) under 38 U.S.C. Chapter 35.  The issue of entitlement to DEA under 38 U.S.C. Chapter 35 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In May 2014, the Veteran submitted additional argument and evidence along with a 90-Day Letter Response Form in which she requested that the Board remand her case to the Agency of Original Jurisdiction (AOJ) for review of the new evidence.   As the Veteran specifically requested that the case be remanded to the AOJ, the Board must remand the claims for AOJ consideration of the new argument and evidence submitted by the Veteran.  See 38 C.F.R. § 20.1304(c).

Additionally, the Joint Motion noted that the hearing officer who conducted the February 1998 hearing at the RO did not comply with the requirements of  38 C.F.R. § 3.103(c)(2).  Under this regulation, it is the responsibility of the VA employee conducting the hearing to fully explain the issues and suggest the submission of evidence which the claimant may have overlooked which would be advantageous to the claimant's position.  Id.  The Board finds that the RO should issue a corrective notice letter to the Veteran explaining the deficiencies of the February 1998 hearing and provide the Veteran with an opportunity to respond.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a letter explaining the deficiencies in the February 1998 hearing.  The RO should then explain that the purpose of the letter is to cure those deficiencies.

The letter sent to the Veteran should include an explanation of the issues and should advise the Veteran to secure and submit evidence that was possibly overlooked.  The letter should suggest that the Veteran submit or identify evidence indicating that the claimed chronic cough and shortness of breath are related to her military service.  The RO should then provide the Veteran and her representative a reasonable opportunity to respond to the letter.  

2.  Thereafter, readjudicate the Veteran's claim in light of the additional evidence and argument submitted in May 2014.  Arrange for any additional development indicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and her representative.  An appropriate period of time should be allowed for response.  Thereafter, the claim should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



